DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Line 6 recites the term “disclosure” which is considered legal phraseology.
Lines 10-11 recite “environmental protection” is suggested to be changed to --environmentally friendly-- for clarity.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 4  objected to because of the following informalities: line 5 recites “another end” which is suggested to be changed to --another end of the insulating channel-- for clarity.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: "a heating mechanism" having the generic placeholder of "mechanism" and the functional language of "used to heat a water mist", as recited in lines 4-5 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5 recites “45 and 60 degrees” and it is unclear what the units are for the limitation. For the purposes of examination, the degrees are interpreted to be degrees of Celsius.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino et al. (11,253,658 B2) in view of Fung (6,842,918 B2).
Regarding claim 1, Montagnino discloses an atomizing device (defined by heater cover 140, heater 142, nebulizer 146, reservoir base 148 and reservoir 156, see figs. 6-7; the nebulizer 146 being an ultrasonic transducer for atomizing water in the reservoir 156, see col. 8 lines 37-38) for a steaming face instrument (personal inhaling device 200, see fig. 2 and col. 2 lines 2-5; the personal inhaling device 200 being shown in the cross-sectional view 600, see fig. 6, and the exploded view 700, see fig. 7), comprising: a water delivery channel (defined by reservoir base 148, see figs. 6-7), which includes a water inlet (right side of reservoir base 148, see fig. 6) and a water outlet (left side of reservoir base 148, see fig. 6); an atomizing sheet (ultrasonic transducer 146 shown to have a sheet shape, see fig. 7) provided at the water outlet for atomizing water (see figs. 6-7; water being contained in reservoir 156, see col. 6 lines 52-55); and a heating mechanism (heater 142, see fig. 7), which is connected to the water outlet (see figs. 6-7), is used to heat a water mist (heating mechanism 142 heats water mist produced by the atomizing sheet 146, col. 8 lines 37-41), so that a temperature of the water mist is controlled between 95 and 107 degrees Fahrenheit, see col. 9 lines 11-17.
Montagnino is silent with regard to the temperature being between 45 and 60 degrees Celsius.
However, Fung teaches a similar steaming face instrument (see abstract) which controls a temperature of water mist between 8 and 90 degrees Celsius, see col. 3 lines 18-20. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montagnino’s heating mechanism to heat the water mist to 60 degrees Celsius, as taught by Fung, to be able to provide an alternative therapeutic effect to the user.
Regarding claim 3, the modified Montagnino device discloses that the atomizing sheet is an ultrasonic atomizing sheet, see col. 8 lines 37-38 of Montagnino.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Montagnino et al. and Fung as applied to claim 1 above, and further in view of Germinario et al. (9,956,360 B2).
Regarding claim 2, the modified Montagnino device discloses that the atomizing sheet is fixed to and coaxially arranged with the water outlet, see fig. 6 of Montagnino, but is silent with regard to a groove provided on the water outlet.
However, Germinario teaches a similar atomizing device that includes a groove (defined by ejector mechanism housing 414, see fig. 4A-1) and an atomizing sheet (defined by piezoelectric actuator 106 and aperture plate 108, see fig. 4A-1 and col. 24 lines 40-47) is provided in the groove, see fig. 4A-1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Montagnino water outlet with the addition of a groove, as taught by Germinario, to more securely fit the atomizing sheet to the water outlet to prevent accidental dislocation of the atomizing sheet and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino et al., Fung and Germinario et al. as applied to claim 2 above, and further in view of Zhang et al. (CN 2,215,305 Y).
Regarding claim 4, the modified Montagnino device discloses that the heating mechanism is coaxial with the atomizing sheet, see figs. 6-7 of Montagnino, that the atomizing device has water mist exit a spout on a heating cover, see figs. 6-7 of Montagnino, and that the atomizing sheet is fixed within the groove of the water outlet, see figs. 6-7 of Montagnino and fig. 4A-1 of Zhang.
The modified Montagnino device is silent with regard to the heating mechanism comprising an insulating channel, a heating tube and a heat source, and one end of the insulating channel is connected to the water outlet, and the atomizing sheet is fixed at the water outlet, another end is connected to a spout, the heating tube is arranged in the insulation channel and is coaxial with the water outlet, and the heat source surrounds an outer wall of the heating tube.
However, Zhang teaches a similar steaming face instrument includes a heating mechanism (defined by conductor 3, heating device 4, the mist conduit 5, protective cover 11 and heat insulating layer 12, see fig. 2 and page 2 lines 29-44) which comprises an insulating channel (defined by protective cover 11), a heating tube (defined by conductor 3) and a heat source (heating device 4, see page 2 lines 40-41), and one end of the insulating channel 11 is connected to a water outlet (defined by atomizing chamber 2 and spraying cylinder 6), another end of the insulating channel is connected to a spout (defined by spray head 7, see fig. 2), the heating tube 3 is arranged in the insulation channel 11 and is coaxial with the water outlet (see fig. 2), and the heat source 4 surrounds an outer wall of the heating tube 3, see fig. 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the modified Montagnino heating cover and heating mechanism with the insulating channel, heating tube and heat source, as taught by Zhang, since it is merely a substitution of one known type of heating mechanism with another known type of heating mechanism, and it appears that the modified Montagnino device would perform equally well when providing heated water mist to the user.
Regarding claim 5, the modified Montagnino device discloses that a convex ring (defined by o-ring structure 410, see fig. 4A-1 and col. 18 lines 25-32 of Germinario; the structure 410 is recited to be an o-ring, where an outer peripheral edge of a ring is inherently convex) is provided at an end of the insulation channel connected to the water outlet (see figs. 6-7 of Montagnino and fig. 2 of Zhang), and the convex ring cooperates with the groove to fix the atomizing sheet (see col. 18 lines 25-32 of Germinario), and the convex ring and the water outlet are arranged coaxially (see fig. 4A-1 of Germinario).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino et al., Fung, Germinario et al. and Zhang et al. as applied to claim 5 above, and further in view of Maier (2021/0162161 A1) and Reevell (2020/0316325 A1).
Regarding claim 6, the modified Montagnino device is silent with regard to the heating tube being made of metal.
However, Maier discloses that a similar heating tube (defined by liner 84, see fig. 11) is made of stainless-steel, see para. [0032] lines 12-31. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Montagnino heating tube to be made of stainless-steel, as taught by Maier, since it is merely a substitution of one known type of heating tube with another known type of heating tube, and it appears that the modified Montagnino device would perform equally well when conducting heat from the heat source to the water mist.
The modified Montagnino device is silent with regard to the heating tube having a length between 20-30 mm.
However, Reevell discloses a similar heating tube (defined by heating portion 10, see fig. 1) having a length of 20 mm, see para. [0086]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Montagnino heating tube to have a length of 20 mm, as taught by Reevell, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 7, the modified Montagnino device discloses that the heat source is a heating wire, see page 2 lines 40-41 of Zhang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White (9,016,274 B1) and Kim et al. (KR 2013/0057341 A) are cited to show atomizing devices. 
Saint (9,192,969 B2) is cited to show a convex ring. 
Swallow et al. (2017/0209893 A1) is cited to show a groove for an atomizing sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785